Citation Nr: 0405763	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1945 to November 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
in addition to denying the veteran's claim under 38 U.S.C.A. 
§ 1151, the January 2003 rating decision also denied service 
connection for an acquired psychiatric disorder.  However, 
while the veteran filed a notice of disagreement with the 
entire rating action that same month, he subsequently 
withdrew his appeal as to this claim in May 2003, and did not 
address it in his substantive appeal of October 2003.  
Consequently, the Board finds that this issue is no longer a 
subject for current appellate consideration.


FINDINGS OF FACT

1.  A lung disorder is not related to active service.

2.  The preponderance of the credible and probative evidence 
of record shows that there is no additional disability 
associated with any lung disorder that is the result of 
treatment provided by the Department of Veterans Affairs 
(VA).  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a lung disorder is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
following the filing of the veteran's claim in April 2002 and 
prior to the initial rating action of January 2003, 
correspondence from the regional office (RO) in May 2002 
generally advised the veteran of the evidence necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151 and of the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2003).  In addition, following the 
RO's efforts to obtain all relevant treatment records and 
examination and opinions regarding a possible relationship 
between hypertension medication administered through a VA 
sponsored study and additional lung disability, the September 
2003 statement of the case clearly advised the veteran that 
the evidence did not support a relationship between any 
current lung disorder and VA treatment or service.  

With respect to the VCAA notice submitted in May 2002, while 
this letter did not refer to the veteran's claim for service 
connection for a lung disorder, it is clear that the 
veteran's primary claim is based on allegations of improper 
care under 38 U.S.C.A. § 1151, and in any event, the 
September 2003 statement of the case did additionally address 
the service connection claim.  In addition, the Board 
observes that the United States Court of Appeals for Veterans 
Claims' (Court's) decision in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  

In this case, while the VCAA notice letter that was provided 
to the appellant does not contain the "fourth element," as 
demonstrated by the foregoing communications from the RO, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In fact, there is very recent evidence that the 
veteran knew exactly what evidence he still needed to provide 
in this case as shown by January and February 2004 statements 
from the veteran's representative indicating that the veteran 
had sought an opinion in support of his claim, but was 
apparently unable to do so.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error

The Board further notes that the RO afforded the veteran with 
an appropriate VA examination in June 2002, obtained two 
medical opinions following that examination, and that the 
record otherwise contains the VA treatment records dated 
since the beginning of the subject VA study, which enable the 
Board to address the relevant issues pertaining to the 
veteran's claims.  The veteran has also been provided with 
the applicable laws and regulations and there is no 
indication that there are any outstanding relevant documents 
or records that have not been obtained or that have not 
already been adequately addressed in documents contained in 
the claims file.  

Consequently, based on all of the above, the Board finds that 
no further notification or development is required in this 
matter pursuant to the VCAA.

Service medical records do not reflect any complaints or 
treatment for any respiratory disorder.  The record also does 
not reflect any treatment for a lung disorder until many 
years after service, and there is no medical opinion linking 
any lung disorder to service.

However, as was noted above, it is the veteran's primary 
contention that hypertension medication administered by VA in 
and after January 1998 resulted in additional lung disability 
that the veteran would have otherwise not sustained.

VA records for the period of January 1998 to November 2001, 
indicate the veteran's participation in the "ALLHAT" study 
beginning in January 1998.  At the end of January 1998, it 
was noted that the veteran was here for the start of 
"ALLHAT" and that he complained of dyspnea when bending 
over, which he believed was related to his weight.  At the 
end of February 1998, it was indicated that the veteran was 
in receipt of his "ALLHAT" study dose and denied dyspnea or 
chest pain.  However, his blood pressure was not considered 
to be controlled and his "ALLHAT" dose was increased to 
level 2.  At the end of March 1998, the veteran's blood 
pressure was noted to be controlled and the veteran indicated 
that he still would sometimes get dyspnea with walking or 
bending to dress.  In June 1998, it was noted that the 
veteran was in receipt of "ALLHAT" dose 3 and continued to 
complain of some dyspnea with walking.  In November 1998, the 
veteran was noted to be continued on "ALLHAT" does 3, and 
he complained of increased dyspnea but no chest pain.

VA records from July 1999 reflect that the veteran's 
medications continued to include "ALLHAT" dose 3, and that 
he complained of dyspnea on minimal exertion.  In August and 
October 1999, he reported that he still had dyspnea, and in 
March 2000, he complained of dyspnea on minimal exertion.  In 
July 2000, he reported occasional dyspnea and no chest pain.  
In November 2000, the veteran continued to take "ALLHAT" 
dose 3, and denied dyspnea or chest pain.  In March and April 
2001, the veteran again complained of dyspnea on exertion.  
In March 2001, the veteran's medications now included 
Hydralazine.  In July 2001, the veteran denied any dyspnea 
and at the time of the veteran's final "ALLHAT" study 
appointment in November 2001, the veteran reported dyspnea on 
slight exertion.

A private medical report from Dr. E., dated in November 2001, 
reflects that he had evaluated the veteran at this time for 
Lupus, and was pleased to determined that findings were 
negative.  

VA hospital records from November 2001 reflect that the 
veteran was admitted at this time believing that he had been 
experiencing a worsening of his dyspnea over the last two 
years.  He also asserted this began with the addition of 
Hydralazine to his "ALLHAT" medication.  The initial 
assessment was that the veteran's problems were unlikely 
related to coronary syndrome and were potentially a new 
pulmonary process.  In December 2001, it was suspected that 
the veteran had bronchitis obliterans with organized 
pneumonia, and it was further noted that it was possible that 
the veteran had both an inflammatory lung disease and a 
concomitant infection.  

VA treatment records for the period of February to May 2002, 
reflect that in February 2002, there was a diagnosis of 
probable bronchitis obliterans with organized pneumonia.  

In March 2002, it was noted that the veteran had been 
hospitalized in November 2001 for bronchitis/pneumonia and 
was concerned about his medication.  It was further indicated 
that the veteran was positive for dyspnea, was using 100 
percent oxygen, and that his "ALLHAT" had been 
discontinued.  In April 2002, it was indicated that pulmonary 
infiltrates were resolving and that prednisone would be 
tapered.  In May 2002, it was noted that the veteran's acute 
bronchitis had resolved but that it still had persistent 
interstitial disease likely secondary to intrinsic lung 
disease status post lung injury, which might have component 
interstitial edema secondary to arteriosclerotic 
cardiovascular disease (ASCVD), congestive heart failure 
(CHF), and restrictive physiology secondary to obesity.  

In a private medical report, dated in April 2002, Dr. E. 
indicated that the veteran had a history of progressive 
dyspnea due to idiopathic pulmonary fibrosis.  

In a statement filed in April 2002, the veteran's spouse 
describes the symptoms and impact of the veteran's 
respiratory disability. 

VA respiratory examination in June 2002 revealed that the 
veteran had participated in a blood study called "ALLHAT," 
and that he had reportedly had dyspnea after being placed on 
Hydralazine in March 2001.  The Hydralazine and two other 
medications were discontinued.  During the study, he had been 
on Amlodipine.  During this period he had also been taking 
Vioxx, and this was also discontinued.  He now experienced 
dyspnea on slight exertion and was prevented from engaging in 
a number of activities.  He believed that the medication 
caused this.  The diagnosis was interstitial lung disease 
which may be a reaction to a medication which may be 
Amlodipine, Hydralazine or Vioxx.  The examiner commented 
that pulmonary function studies showed that the total vital 
capacity and one second expiratory volume were below normal 
but only slightly decreased and not sufficiently low as to 
account for the symptoms.  He further commented that the 
carbon monoxide diffusion was significantly decreased below 
normal and it was likely to be the most significant parameter 
in connection with the veteran's overall pulmonary function.  
It was significantly decreased, and the examiner believed 
that this was likely to be due to interstitial lung disease 
with loss of permeability of the gas-to-liquid membrane.

In response to the RO's request for an opinion as to whether 
any lung disorder resulted from any medication administered 
through "ALLHAT," including whether there was any evidence 
of fault or carelessness on the part of VA, Dr. O. reviewed 
the veteran's records in September 2002, and concluded that 
the available medical information did not support a 
connection between the veteran's lung condition and the 
medications he took during the blood pressure study.  Dr. O. 
noted that the study drug, Amlodipine, was not known to cause 
lung problems.  In addition, while Hydralazine was known to 
cause lung problems in rare cases, the veteran did not start 
taking it until March 2001.  Thus, it was unlikely that the 
Hydralazine caused the lung problems.  

The claims file also contains an article regarding warnings, 
side effects, precautions, drug interactions, overdose, and 
contraindications associated with Hydralazine.  There is also 
a similar article on Vioxx.

In November 2002, it was noted that the veteran's bronchitis 
obliterans had probably plateaued in terms of improvement.  

In May of 2003, the veteran had an informal conference at the 
RO.  He and his spouse reported that Dr. H. had advised them 
that the veteran should have been taken off Hydralazine at an 
earlier date.  

In a private medical report, dated in May 2003, Dr. D. noted 
that the veteran had pulmonary fibrosis and was under the 
case of a VA pulmonologist, Dr. R.  

In a medical statement dated in May 2003, VA physician, Dr. 
H., concluded that there was no evidence to support the 
veteran's claim that the use of Hydralazine in connection 
with the "ALLHAT" study caused lung injury that resulted in 
bronchitis obliterans with organized pneumonia.  Dr. H. 
indicated that Hydralazine was an antihypertensive medication 
which had been on the market for several decades.  The only 
reported toxic effects of this agent were associated with the 
development of antibodies that could induce a "lupus-like" 
condition characterized by arthritis, pericarditis, hemolysis 
and pleuritis.  In November 2001, the test for this condition 
was negative.  Dr. H. further noted that his research did not 
reveal any publications that reported an association between 
the drug Hydralazine and lung scarring.  In conclusion, Dr. 
H. state that he could not find any reports in the literature 
to support the veteran's claim that his lung condition 
resulted from the administration of Hydralazine, and that 
this opinion was shared by the members of the Pulmonary 
Section.


II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in April 2002 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on the 
veteran's diagnosed lung disorders, the Board finds that 
there is insufficient medical evidence of currently 
identifiable additional lung disability related to the 
medication administered by the VA during the "ALLHAT" study 
which began in January 1998.  In addition, as was noted 
previously, the RO's January 2003 rating decision and 
September 2003 statement of the case clearly placed the 
veteran and his representative on notice of the need for the 
veteran to produce evidence of identifiable additional 
disability that was the result of actions taken by the VA, 
and the record does not contain such evidence.  As was noted 
earlier, while the veteran indicated that he would be making 
an effort to obtain a supporting opinion from Dr. R., he has 
apparently been unable to do so.  

In support of the veteran's claims, the Board readily 
acknowledges and has examined the veteran's own statements 
and argument (and those of his spouse) to the effect that VA 
medical treatment caused him additional lung disability.  
However, the veteran and his spouse, as laypersons, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, it has not been demonstrated that the 
veteran or his spouse possess the requisite knowledge, skill, 
training, or education to qualify as medical experts in order 
for any of their statements to be considered competent 
evidence.  Espiritu v. Derwinski, supra.  In short, 
speculation on the part of the veteran and his spouse as to 
medical matters is without any probative value.

As for the contemporaneous treatment records themselves, as 
was already mentioned, they are not reflective of additional 
lung disability arising out of the veteran's participation in 
the "ALLHAT" study, and with respect to the VA's diagnosis 
and treatment of this condition, it reflects VA opinions that 
conclude that there is no evidence that any additional lung 
disability was caused by any failure on the part of VA, 
either based on any of the drugs administered by VA or 
otherwise.  While the June 2002 VA examiner did opine that 
the veteran's interstitial lung disease may be a reaction to 
a medication which may be Amlodipine, Hydralazine or Vioxx, 
it has been held that an equivocal opinion as to the 
existence of a possible relationship is of minimal or no 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In addition, the June 2002 VA examiner did not offer 
the basis for his opinion.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against the claim that 
additional residual lung disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA during the study known as "ALLHAT."  
Accordingly, the claim of entitlement to VA benefits pursuant 
to 38 U.S.C.A. § 1151 is denied.

A preponderance of the evidence is also against the claim for 
service connection for a lung disorder.  While there is 
evidence of a recent history of acute bronchitis obliterans 
with organized pneumonia and a diagnoses of interstitial lung 
disease and pulmonary fibrosis, there is no evidence of these 
or any other respiratory disorders in service and no evidence 
linking any such disorders to active service.  In addition, 
while the claim for service connection has never been 
withdrawn by the veteran, it is clear from the veteran's 
statements that the veteran's primary contention is that he 
has additional lung disability that is related to post-
service treatment by the VA many years after service.  
Consequently, the Board finds that while it has considered 
the possibility of obtaining an additional opinion on the 
issue of entitlement to service connection for a lung 
disorder, in a situation where there is no record of any 
disorder in service and the essential basis for compensation 
is predicated under 38 U.S.C.A. § 1151, remand for an opinion 
on service connection would be an unnecessary employment of 
appellate time and resources.  Accordingly, the veteran's 
claim for service connection for a lung disorder is also 
denied.  


ORDER

The claim for service connection for a lung disorder is 
denied.

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a lung disorder is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



